 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 487 
In the House of Representatives, U. S.,

October 1, 2009
 
RESOLUTION 
Recognizing the 100th anniversary of the State News at Michigan State University. 
 
 
Whereas, on March 10, 1909, the first edition of the Holcad was printed at Michigan Agricultural College; 
Whereas the Holcad was founded to defend the student body of Michigan Agricultural College against criticism; 
Whereas the Holcad eventually changed its name to the State News, and Michigan Agricultural College became Michigan State University; 
Whereas in 1971, the State News became a 501(c)3 organization, independent from Michigan State University; 
Whereas the State News employs hundreds of students and trains them in reporting, photography, design, web programming, and advertising; 
Whereas for 100 years, the State News has connected students to each other and other members of the East Lansing community; 
Whereas the State News provides an avenue for students and members of the East Lansing community to voice their opinions and report news; and 
Whereas the State News has upheld a commitment to journalism and has created a more informed and unified citizen body: Now, therefore, be it  
 
That the House of Representatives recognizes the 100th anniversary of the State News. 
 
Lorraine C. Miller,Clerk.
